Citation Nr: 1524635	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for headaches, rated as 0 percent disabling prior to January 6, 2014, and as 50 percent disabling since January 6, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 12, 2011, on an extraschedular basis.  

3.  Entitlement to a schedular TDIU since May 12, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1997 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 1997 rating decision increased the disability ratings for right shoulder and left shoulder disabilities, from 10 percent to 20 percent, effective November 5, 1996.  The Veteran testified before the Board in January 2001 and April 2008.  Pursuant to a January 2011 Board decision, the May 2011 rating decision granted service connection and assigned a 0 percent rating for headaches, effective December 24, 2003.  

In a June 2003 decision, the Board denied increased ratings for right shoulder and left shoulder disabilities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a September 2004 Order of the Court remanded the claims for readjudication in accordance with the Joint Motion for Remand.  The Board remanded the claims in March 2005 in compliance with the September 2004 Order.  The Board also remanded the claims for further development in March 2001, May 2007, December 2007, and August 2008.    

In January 2011 decisions, the Board granted service connection for headaches and denied increased ratings for right shoulder and left shoulder disabilities.  Additionally, the Board determined that the issue of entitlement to a TDIU rating had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The Board remanded the claim for a TDIU in January 2011 for further development.    

The Board notes that the prior January 2011 Board decisions that granted service connection for headaches, denied increased ratings for right shoulder and left shoulder disabilities, and remanded the claim for a TDIU was a panel decision consisting of 3 Veterans Law Judges (VLJs) because the Veteran had had a personal hearing before two separate VLJs during the course of his appeal.  However, one of the VLJs whom the Veteran had testified before at a hearing has retired subsequent to the January 2011 Board decision.  Additionally, as the Veteran received a full grant of benefits for his claim of service connection for headaches, that claim has been resolved in full.  His disagreement with the initial disability rating for his headache disability constitutes a new claim that is separate from his previous claim for service connection for headaches.  Therefore, as the reason for a panel decision has abated, single-judge disposition of the Veteran's current claims on appeal is now appropriate, and the Board will proceed to adjudicate the claims as such.   

In August 2013, the Board granted an earlier effective date of January 16, 2001 for the grant of service connection for the Veteran's headaches.  In a December 2013 rating decision, the RO effectuated the August 2013 Board decision, and assigned a 0 percent rating for headaches, effective January 16, 2001.  Additionally, a January 2014 rating decision increased the disability rating for headaches, from 0 percent to 30 percent, effective January 16, 2014, and a September 2014 rating decision increased the disability rating for headaches, from 30 percent to 50 percent, effective January 6, 2014.  However, as these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013 and May 2014, the Board remanded the increased rating and TDIU claims for additional development.  

The Board notes that when these claims were previously remanded in May 2014, the Veteran was represented by Daniel G. Krasnegor, Attorney, for his claim for increased initial rating for headaches, and he was represented by The American Legion for his claim for a TDIU.  Subsequently, in October 2014, Daniel G. Krasnegor withdrew his representation pursuant to the Veteran's request, and the Veteran submitted a a VA Form 21-22 (Appointment of Individual as Claimant's Representative) designating The American Legion as his representative for all his claims.  The Board therefore recognizes this change in representation.    

As discussed in greater detail below, the matter of entitlement to a TDIU has been bifurcated into two issues, because prior to May 12, 2011, the schedular criteria for a TDIU are not met, but after that date, consideration of a TDIU on a schedular basis is indeed warranted.  Thus, the issues are listed as such on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to an effective date earlier than November 5, 1996 for the grant of service connection for a bilateral shoulder disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue(s) of entitlement to a TDIU prior to May 12, 2011 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 12, 2011, the Veteran's headaches were non-prostrating.  

2.  Since May 12, 2011, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Since May 12, 2011, the weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for headaches have not been met prior to May 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an initial 50 percent rating for headaches have been met since May 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a TDIU have been met since May 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition to grant the claim for a TDIU since May 12, 2011, the Board finds that no discussion of VCAA compliance is necessary at this time for this issue.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the headaches claim, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, hearing testimony, and the Veteran's statements.  The Board finds that the VA examinations conducted in connection with the claims are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disabilities and their impacts on occupational functioning.

Moreover, with respect to the Veteran's January 2001 and April 2008 Board hearings, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included scheduling the Veteran for a VA examination to assess the current severity of his headaches and scheduling the Veteran for a VA examination to determine whether the Veteran was unemployable due to his service-connected disabilities.  In response, the RO/AMC scheduled the Veteran for a January 2014 VA examination with an August 2014 VA addendum for his headaches.  The RO/AMC also scheduled the Veteran for VA examinations dated in May 2011, March 2012, and January 2014 to determine whether the Veteran was unemployable due to his service-connected disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's disability is rated under Diagnostic Code 8100, which contemplates migraine headaches.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

In this case, since January 6, 2014, the Veteran is already in receipt of the maximum rating under Diagnostic Code 8100.  Thus, a higher rating for migraine headaches is not warranted since January 6, 2014, and therefore, the Board will discuss the relevant evidence prior to January 6, 2014.    

VA and private medical records dated from February 2001 to August 2013 show that the Veteran received intermittent treatment for recurrent headaches.  

On VA examination in April 2011, the Veteran reported that he had headache pain on the top of his head, right side of his head, and his frontal head.  He indicated that he experienced blurry vision, occasional sensitivity to lights, sensitivity to noise, and difficulty sleeping due to his headaches.  He stated that his headaches occurred 5 to 6 times weekly and that they lasted from 1 hour to several hours.  He maintained that they were severe, or a 7-10/10 in severity.  He denied any prostrating attacks, but he reported having severe flare-ups 3 to 4 times a week that lasted from 1 hour to several hours.  He stated that his headaches were alleviated by medication and that sleep would occasionally relieve the headaches.  The examiner diagnosed the Veteran with nonspecific headaches and found that they caused mild functional limitation.  

At a May 12, 2011 VA examination, the Veteran complained of headaches on the top and left side of the head and on the frontal part of his head.  He reported that he would lose vision in his right eye due to the headaches.  He also stated that he experienced emesis, photophobia, and phonophobia due to his headaches.  He indicated that his headaches occurred 5 to 6 times a week, that they lasted for hours, and that they were a 9-10/10 in severity.  He maintained that his headaches were prostrating and that no activity was possible during the attacks.  He also reported that his headache medication just made him sleep.  He stated that his headaches were precipitated by "[d]ealing with the VA," lights, and loud noises.  He currently treated his headaches with Lortab/sleeping pills, but indicated that the pills did not help.  The Veteran was diagnosed with cephalgias, which were found to have minimal functional impairment.  

The Board finds that prior to May 12, 2011, the evidence does not support an initial compensable rating for the Veteran's headaches.  The Veteran reported experiencing severe headache episodes about 5 to 6 times a week that lasted from 1 hour to several hours.  He also indicated that he had flare-ups 3 to 4 times a week that lasted from 1 hour to several hours.  However, the medical evidence does not show that these headaches were prostrating.  Indeed, the April 2011 VA examiner found that the Veteran's headaches were non-prostrating and that they caused mild functional limitation.  The Veteran also denied that he had prostrating headaches.  Therefore, based on the Veteran's reports and the April 2011 physical examination, the evidence does not show that the Veteran suffered from prostrating attacks prior to May 12, 2011, and an initial compensable rating is not warranted.

However, since May 12, 2011, the evidence shows that the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  On VA examination in May 2011, the Veteran reported that his headaches occurred 5 to 6 times a week, that they lasted for hours, and that they were a 9-10/10 in severity.  He maintained that his headaches were prostrating and that no activity was possible during the attacks.  He also reported that while he treated his headaches with Lortab/sleeping pills, the pills did not help his headaches.  The Board acknowledges that the May 2011 VA examiner found that the Veteran's headaches caused mild functional limitation.  However, taking into account the Veteran's symptomatology on examination and resolving all reasonable doubt in favor of the Veteran, the Board finds that the overall evidence shows that the Veteran has experienced very frequent completely prostrating and prolonged attacks productive of severe economic inadapatability, and an initial rating of 50 percent disabling is warranted since May 12, 2011.  

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected headache disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Prior to May 12, 2011, the Veteran's headaches were not found to be prostrating, and therefore the rating criteria provide for higher ratings for additional or more severe symptomatology than was shown by the evidence.  Since May 12, 2011, the Veteran's headaches were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and the rating criteria reasonably described his disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

Since May 12, 2011, the Veteran has been assigned a 50 percent rating for headaches; a 20 percent rating for right shoulder arthritis; a 20 percent rating for left shoulder arthritis; a 20 percent rating for bilateral hearing loss; and a 10 percent rating for tinnitus.  See 38 C.F.R. §§ 4.25; 4.26 (2014).  The combined disability rating is 80 percent.  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met since May 12, 2011.  

The evidence in the Veteran's claims file shows that he has a 10th grade education.  Regarding his work history, he has had 2 years of work experience in the field of construction.  

On VA examination in May 2011, the Veteran reported that he had to spend a lot of time in bed resting and that he slept a lot.  Regarding his shoulders, he complained that his arms would fall out of joint and that he experienced severe pain, stiffness, swelling, weakness, and instability.  He reported that these symptoms were constant and occurred daily.  He stated that he had flare-ups of a 9/10 in severity that occurred 3 to 5 times a month and lasted at least until he was medicated, which ranged from hours to days.  His shoulders were aggravated by falling out, lifting, turning in bed, and someone bumping into his shoulder.  They were alleviated by medication and going to bed.  He indicated that his medication would put him to sleep, but he would awaken with the same pain.  With respect to his headaches, the Veteran reported that they occurred 5 to 6 times a week, that they lasted for hours, and that they were a 9-10/10 in severity.  He maintained that his headaches were prostrating and that no activity was possible during the attacks.  He also reported that his headache medication just made him sleep.  He currently treated his headaches with Lortab/sleeping pills, but indicated that the pills did not help.  Regarding his bilateral hearing loss and tinnitus, the Veteran reported that he had recurring tinnitus that occurred daily.  

Examination revealed that the Veteran had decreased range of motion in the shoulders that was limited by feelings of instability.  Audiometric testing showed that the Veteran had mild sensorineural bilateral hearing loss.  The examiner found that the Veteran's bilateral shoulder arthritis caused moderate functional impairment, his headaches caused minimal functional impairment, and his hearing loss and tinnitus should have no impact on his ability to gain and maintain meaningful employment.  

In a March 2012 VA addendum to the May 2011 VA examination, the examiner opined that the Veteran was capable of sedentary to light duty based on his bilateral shoulder arthritis and headaches.  In citing the evidence to support her opinion, the examiner noted the May 2011 VA examination finding that the Veteran's activity was limited and that he was not able to do a lot of lifting.  The Veteran's arms fell out of joint, and he had deformities on both shoulders.  He had shoulder pain that was an 8-9/10 in severity, worse on the left side.  He could have flare-ups of pain that were 9-10/10 in severity on the left side that occurred 3 to 5 times a month and lasted until at least he was medicated.  The examiner also noted the factors that aggravated the Veteran's shoulders and that physical examination had showed limitation on both shoulders that was marked on the left.  She observed that in a January 2012 VA orthopedic consultation, the Veteran was diagnosed with bilateral shoulder osteoarthritis, possible traumatic arthropathy, and had a limited examination secondary to stiffness and pain.  Additionally, the examiner noted a March 2012 treatment report where the Veteran had to receive a Cortisone injection to his bilateral shoulders.  The examiner also noted the Veteran's May 2011 reports of incapacitation during migraine attacks, as well as his reports that his migraine attacks occurred 5 to 6 times a week, lasted for hours, and were accompanied by emesis, phonophobia, and photophobia.  She further observed that in a November 2011 VA neurological consultation, the Veteran was noted to be on numerous medications for his headaches that afforded only slight relief.  

At a January 2014 VA examination, the Veteran complained that due to his bilateral shoulder disability, he had difficulty reaching his back while bathing and toileting, dressing, and putting on socks and shoes.  He reported that he stopped taking his shoulder medication because he could not tolerate the side effects.  He instead preferred to use marijuana over those medications.  He stated that he lived alone but that his girlfriend would come over to help with chores, laundry, cooking, and grocery shopping.  He indicated that he could only watch television for a few minutes because it could trigger a migraine headache.  He maintained that most of the time, he was at home resting and could not do much because of his headaches and bilateral shoulder pain.  He reported that he would go to bed by 6 or 7 p.m. lately and would have interrupted sleep due to his headaches and shoulder pain.  Range of motion testing showed decreased range of motion in both shoulders.  The examiner found that the Veteran's bilateral shoulder disability caused moderate functional impairment.  She explained that the Veteran was capable of sedentary to light duty using both hands, except for overhead lifting.  She noted that he had difficulty putting on his shirt and jacket due to pain and limited bilateral shoulder range of motion and that he avoided carrying any weight because it could trigger bilateral shoulder pain.  The examiner found that the Veteran's migraine headaches caused minimal functional impairment and that he was capable of sedentary to light to moderate duty based on his headaches alone.  She determined that the Veteran's headaches were not productive of severe economic inadaptability based on the lack of medical consultations in the claims for migraine headaches during the last 6 months.  The examiner concluded that it was less likely than not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  She indicated that although the Veteran decided to forgo his audiometric examination because it could trigger migraine headaches, he was noted to be hearing well and answering questions appropriately during his other examinations.  

In an August 2014 VA addendum to the January 2014 VA examination, the examiner reviewed the record again for treatment of migraine headaches from August 2013 to January 2014.  She clarified her previous January 2014 opinion regarding headaches and determined that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain that were productive of severe economic inadaptability.  

On VA shoulder examination in March 2015, the Veteran's bilateral shoulder disability was found to cause moderate to severe functional limitation.  He was currently unable to lift or carry objects because any weight could trigger pain on both of his shoulders/arms and hands.  He was able to eat independently with his hands rested on the table, but he needed his girlfriend's assistance with bathing, dressing, and toileting.  The examiner opined that the Veteran's bilateral shoulder disability had progressed and was further limiting his functioning, thereby disabling him from gainful employment.                  

The Veteran has only worked in a manual labor occupation.  Essentially, the medical evidence indicates that the Veteran cannot maintain any type of employment due to his service-connected disabilities since May 12, 2011.  As a result of the Board decision herein, the Veteran has been granted a 50 percent rating for his headaches since May 12, 2011, thereby showing that his headache disability was productive of severe economic inadaptability since May 12, 2011.  Additionally, the Veteran was limited in lifting or carrying objects due to his bilateral shoulder disability, and a March 2015 VA examiner determined that he was disabled from gainful employment due to the progression of his bilateral shoulder disability.  Given these constraints, it would have been difficult for the Veteran to engage in his prior occupation of working in construction, or any comparable employment.  The Board acknowledges that the May 2011, March 2012, and January 2014 VA examiners found that the Veteran's bilateral shoulder disability was only productive of moderate impairment and that he could engage in sedentary or light duty.  However, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required at a desk job.  Moreover, the evidence indicates that the medication that the Veteran took for his shoulder and headache disabilities caused him to sleep a lot during the day.  This is not a practical limitation for someone engaged in substantially gainful employment.  Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities since May 12, 2011. 

In summary, the Veteran has met the criteria for a TDIU, and the Board finds the Veteran's service-connected disabilities render him unemployable.  Accordingly, entitlement to a TDIU due to service-connected disabilities is granted since May 12, 2011.


ORDER

An initial compensable rating for headaches prior to May 12, 2011 is denied.  

An initial 50 percent rating for headaches since May 12, 2011 is granted.  

Entitlement to a TDIU on a schedular basis since May 12, 2011 is granted.  


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim for a TDIU prior to May 12, 2011 on an extraschedular basis.  

Prior to May 12, 2011, the Veteran did not have a service-connected disability rated as 40 percent or more, and his service-connected headaches, right shoulder arthritis, left shoulder arthritis, bilateral hearing loss, and tinnitus ratings did not combine to 70 percent or more.  Therefore, he did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, a TDIU on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In an August 2005 private medical report, the physician stated that the Veteran had bilateral shoulder instability as well as palpable spasms with acute reactive muscle rigidity throughout the neck, shoulder, and low back regions, and that due to the Veteran's orthopedic conditions, he was totally disabled and unable to be gainfully employed.  

However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the RO/AMC should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU prior to May 12, 2011 on an extraschedular basis to the Director of Compensation for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16 (b).  The rating board should include a full statement of all factors having a bearing on the issue.  

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


